IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00109-CV

JIMMY JOSEPH NEWELL,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2017-1307-C2


                                        ORDER

       Appellant’s Motion to Classify Appeal as Criminal was filed on July 19, 2018. In

that motion, appellant requests that we change the designation of this appeal from civil

to criminal. Appellant is appealing “the final order of the trial court filed on Feb. 20, 2018

denying his ‘Motion to Rescind Withdrawal Notification.’” (See Notice of Appeal). The

withdrawal notification referenced is an order to withdraw funds from an inmate’s

prison account. Orders withdrawing funds have been determined to be civil matters, not

criminal matters. See Harrell v. State, 286 S.W.3d 315, 321 (Tex. 2009); Johnson v. Tenth
Judicial Dist. Court of Appeals at Waco, 280 S.W.3d 866, 874 (Tex. Crim. App. 2008); Ramirez

v. State, 318 S.W.3d 906, 908 (Tex. App.—Waco 2010, no pet.). Thus, an appeal from an

order denying the challenge to a withdrawal order is a civil appeal. See id.; see also TEX.

R. APP. P. 12.2(a)(4).

        Accordingly, appellant’s motion is denied.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed July 25, 2018




Newell v. State                                                                       Page 2